Title: From Thomas Jefferson to John Brannan, 15 July 1823
From: Jefferson, Thomas
To: Brannan, John

Monticello
July 15. 23.I thank you, Sir, for the copy you have been so kind as to send me of your collection of Official letters during the late war. there can be no doubt of the great value of this collection, as furnishing the very best materials for future history. but I am obliged to decline all applications for opinions on books to be given to the public. a Reviewer of books risks his own reputation on the work he recommends. to do this with safety and justice, he must generally read the book over with critical attention. at the age of 80 I have neither the time nor spirit for this. and altho’ yours might require it less than others, a breach of rule in this case would give just offence to those who have been refused under it. with my apology be pleased to accept the assurance of my respect.Th: Jefferson